The record submitted to which is attached your request for opinion discloses that defendant was charged with murder in the district court of Choctaw *Page 57 
county, and on April 12, 1932, was sentenced to death. Under the Constitution and laws of this state, any person convicted of felony may appeal within six months from the time judgment is rendered. Section 3192, St. 1931. This time does not expire until October 12, 1932, and defendant has until and including that date to file an appeal in this court from the judgment and sentence aforesaid. It has been the uniform holding of this court that the provisions of section 3172, St. 1931, contemplate an advisory opinion where an appeal has not been taken from the judgment and sentence of death and where the time to appeal has expired. To render an opinion where an appeal has been taken or where the time for appeal has not expired would be to express an opinion in an ex parte proceeding as to the rights of a defendant, which may afterwards be brought before the court by appeal where all parties interested would be represented. An opinion in advance would deprive a defendant of his constitutional right to be heard in his own behalf. However, should such an appeal not be taken by October 12, 1932, this court will examine the record presented and render an advisory opinion as requested.
DAVENPORT, P. J., and CHAPPELL, J., concur.